DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an inertial loading of the shoulder by the occupant seat” in line 4.  An inertial load is understood as a resistance of a body to change speed or direction.  It is not clear how this inertial loading of the shoulder is “by the occupant seat” as claimed.  The inertial load of the shoulder is the shoulder’s resistance to change in speed or direction which is independent of the seat or the seats inertial load.  Furthermore, the “shoulder’s inertial load” would also appear to be something specific to the seat occupant itself.  Clarification is required.  
The phrases “the occupant space” (claim 5, line 4) and “the outside” (claim 5, line 5) lack sufficient antecedent basis.
Claims not specifically addressed are rejected as being dependent upon a rejected base claim.

Drawings
The replacement drawings filed on 11/4/2021
The drawing set at a whole continue to be objected to because:  
1. The figures are not numbered according to 37 CFR 1.84 (u); 
2.  The reference numerals through the figures are light and nearly illegible; 
3. The Figures included excessive text (see at least 3-01 through 3-07 and 5-50); 
4. The Figures include solid black shading (see 4-03 and 37 CFR 1.84(m)); and
5.  The graphs set forth in 5-08 through 5-35 include shading that makes details difficult to discern and the legends are illegible.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gagnade (WO 2013/113708 A2).  Gagnade discloses a mechanism to protect a head of an occupant with a facing direction in an occupant seat with a headrest with wings (8)(8) configured to be on either side of the occupant’s head, wherein said occupant seat is in a vehicle during a lateral impact, wherein an inertial loading of the shoulder by the occupant seat is utilized to actuate the headrest forward with regard to said facing direction on the impact side to ensconce the head.  See paragraph [0092], of the English equivalent, and how side force can be transmitted without the intermediary of the side door of the vehicle, but simply via inertia due to the impact.  With respect to claim 2, a shoulder guard (3) is laterally slideably attached to a slide support (2), given that it is attached via a “zone of deformation” and wherein actuation of the shoulder guard (3) by the shoulder in a side impact moves the shoulder guard laterally and actuates a connection mechanism (10)(11)(12) to the headrest which is enabled to rotate thereby enabling the headrest to ensconce the head.  With respect to claim 5, the shoulder guard (3) has pivotally attached arms (see paragraph [0083] of English equivalent) that support the shoulder on the near side of a side impact but collapse inward (note the phantom depiction shown in the figures) when the arm is acted upon by a force caused by an intrusion into the occupant space resulting from the lateral impact on the vehicle from the outside. 

Allowable Subject Matter
Claim 3-4 and 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Amendment
Applicant’s amendment has been considered in its entirety.  Applicant has provided 6 replacement drawings sheets.  The replacement drawing sheets are acceptable, as noted above, but these 6 replacement sheets do not fix the issues presented in the Non-Final office action of August 4, 2021 and set forth again above.
Applicant argues that Gagnade discloses a mechanism that is fundamentally different to the instant invention.  Applicant explains how the lateral shoulder support (3) upon impact pushes the side cheek of the headrest to thereby move the side cheek of the headrest to support the head of the child.  Applicant further argues that such a system requires substantial intrusion, into the vehicle, following the crash before the headrest is positioned into a support position.  Paragraph [0092] of Gagnade describes how “the side force can also be transmitted without the intermediary of the side door of the vehicle but simply via inertia due to impact.”  Inertia constitutes a bodies’ resistance to change speed or direction.  Immediately, upon impact, the vehicle and any objects positioned within and traveling with vehicle, are subject to an inertial loading.  Such an inertial loading occurs just prior to intrusion into the vehicle.  Paragraph [0092] explains how this inertial load alone, can result in movement of the headrest.  The Examiner contends that inertial loading of the shoulder, along with inertial loading of the vehicle and all components located within the vehicle and travelling at speed with the vehicle, are elements with inertial load that actuate the headrest disclosed by Gagnade.  Applicant further argues that the Gagnade seat is a booster seat in which the car seat belt is used directly for the child.  The Examiner sees no such disclosure that the Gagnade seat uses the belt of the vehicle to secure the child   Two elements for guiding the seat belt of the vehicle are discloses, however, the seat belt might be used to secure the child seat within the vehicle and not for securing the child itself.
The Examiner recognizes Applicant’s request for constructive assistance.  The Examiner would suggest considering adding the subject matter of claims 3-4 or 6-7 into the independent claim since such claims are indicated as containing allowable subject matter.  Furthermore, clarifying how an inertial load, due to impact in general, and not the inertial load of a specific element (i.e. shoulder) within the vehicle may help clarify the 112 issue set forth with respect to claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636